493 So. 2d 1206 (1986)
PITTMAN CONSTRUCTION COMPANY, INC.
v.
PARISH OF EAST BATON ROUGE; City of Baton Rouge; the Metropolitan Council of the Parish of East Baton Rouge and City of Baton Rouge; Mayor-President Pat Screen; President Pro-Tempore Michael G. Roubique; Larry S. Bankston; Gary J. Bergeron; David C. Braud; V.M. "Lank" Corsentino; Gordon W. Curry, Jr.; Pearl George; Kip Holden; Lynda Imes; Tom Ed McHugh; Ben H. Peabody, Jr.; Doug Welborn; and Boh Bros. Construction Co. Inc.
No. 86-C-1575.
Supreme Court of Louisiana.
September 8, 1986.
*1207 Denied.